Exhibit 10.23
 
 
AMENDMENT TO
SECOND PREFERRED FLEET MORTGAGE
RIGDON MARINE CORPORATION,
as Owner,
TO
DVB BANK NV,
as Security Trustee,
as Mortgage
Dated as of July 1, 2008
 
 

 



--------------------------------------------------------------------------------



 



SYNOPSIS OF AMENDMENT
TO SECOND PREFERRED FLEET MORTGAGE

     
Names and Official Numbers of Vessels:
  See attached Schedule 1
 
   
Type of Instrument:
  Amendment to Second Preferred Fleet Mortgage, dated December 28, 2005 in favor
of Bourbon Capital U.S.A., Inc. and filed with the United States Coast Guard
National Vessel Documentation Center (the “NVDC”) on December 28, 2005 at 04:35
PM and recorded in Batch Number 441505, Document ID 4712027, as supplemented by
Supplement Nos. 1, 2, 3, 4, 5, 6 and 7 to Second Preferred Fleet Mortgage, dated
August 20, 2007, October 22, 2007, November 30, 2007, December 18, 2007,
February 26, 2008, February 29, 2008 and June 27, 2008, respectively, each in
favor of Bourbon Capital U.S.A., Inc. and filed with the NVDC on August 22,
2007, November 14, 2007, December 12, 2007, December 20, 2007, February 29,
2008, May 1, 2008 and June 30, 2008, respectively, at 04:14 PM, 01:00 PM, 03:40
PM, 02:20 PM, 01:15 PM, 04:45 PM and 12:00 PM, respectively, as assigned to DVB
Bank NV, as security trustee, by Assignment of Second Preferred Fleet Mortgage
Supplement, dated July 1, 2008, and filed with the NVDC immediately prior to
this Mortgage Amendment.
 
   
Date of Instrument (Date of Execution):
  July 1, 2008
 
   
Name of Owner/Mortgagor (Percentage of Vessels owned):
  Rigdon Marine Corporation (100%)
 
   
Address of Owner:
  10111 Richmond Ave, Suite 340
 
  Houston, Texas 77042
 
  United States of America
 
  Facsimile No.: (713) 963 0541
 
  Attention: Quintin V. Kneen
 
   
Name of Mortgagee (Interest in Mortgage):
  DVB Bank NV, as security trustee (100%)

 



--------------------------------------------------------------------------------



 



     
Address of Mortgagee:
  Parklaan 2
 
  3016 BB Rotterdam
 
  The Netherlands
 
   
Total Amount of Mortgage, as Amended:
  U.S.$85,000,000 (exclusive of interest, expenses and fees) and interest and
performance of mortgage covenants
 
   
Mortgage, as amended,
Covers:
  The whole of the Vessels listed on Schedule 1

2



--------------------------------------------------------------------------------



 



          THIS AMENDMENT TO SECOND PREFERRED FLEET MORTGAGE is made and given
this 1st day of July, 2008 (this “Mortgage Amendment”), by and between RIGDON
MARINE CORPORATION, a corporation organized and existing under the laws of the
State of Delaware, with offices at 10111 Richmond Ave, Suite 340, Houston,
Texas, 77042, United States of America, (the “Owner”), in favor of DVB BANK NV,
a bank incorporated under the laws of the Kingdom of the Netherlands, with
offices at Paarklan 2, 3016 BB Rotterdam, the Netherlands (“DVB”), as security
trustee (hereinafter, in such capacity, called the “Mortgagee”), for the Lenders
pursuant to the terms of the Amended Loan Agreement (as hereinafter defined).
WHEREAS:
          A. The Owner is the sole legal and beneficial owner of the whole of
each of the vessels listed on Schedule 1 attached hereto and made a part hereof
(the “Vessels” and each a “Vessel”);
          B. The Owner has heretofore executed and delivered a Second Preferred
Fleet Mortgage, dated December 28, 2005 in favor of Bourbon Capital U.S.A., Inc.
and filed with the United States Coast Guard National Vessel Documentation
Center (the “NVDC”) on December 28, 2005 at 04:35 PM and recorded in Batch Batch
Number 441505, Document ID 4712027, as supplemented by Supplement Nos. 1, 2, 3,
4, 5, 6 and 7 to Second Preferred Fleet Mortgage, dated August 20, 2007,
October 22, 2007, November 30, 2007, December 18, 2007, February 26, 2008,
February 29, 2008 and June 27, 2008, respectively, each in favor of Bourbon
Capital U.S.A., Inc. and filed with the NVDC on August 22, 2007, November 14,
2007, December 12, 2007, December 20, 2007, February 29, 2008, May 1, 2008 and
June 30, 2008, respectively, at 04:14 PM, 01:00 PM, 03:40 PM, 02:20 PM, 01:15
PM, 04:45 PM and 12:00 PM, respectively, (as so supplemented, the “Original
Fleet Mortgage”), which Original Fleet Mortgage was assigned to DVB, as security
trustee, by Assignment of Second Preferred Fleet Mortgage, dated July 1, 2008,
and filed with the NVDC immediately prior to this Mortgage Amendment(the
Original Fleet Mortgage as so assigned, the “Fleet Mortgage”);
          C. The Original Fleet Mortgage was given as security for the Owner’s
obligations under that certain loan agreement dated as of December 28, 2005 (the
“Original Loan Agreement”), made by and between the Owner and Bourbon Capital
U.S.A., Inc.;
          D. Bourbon Capital U.S.A. Inc.’s interest in the Original Loan
Agreement was assigned to the Lenders (as hereinafter defined) pursuant to that
certain assignment, assumption, amendment and restatement of loan agreement (the
“Amended Loan Agreement”), dated as of July 1, 2008, made by and among,
(i) Bourbon Capital U.S.A., Inc., as assignor, (ii) the Owner, as borrower,
(iii) the banks and financial institutions listed on Schedule 1 of the Amended
Loan Agreement, as lenders (together with any bank or financial institution
which becomes a Lender pursuant to Article 10 of the Amended Loan Agreement (the
“Lenders”)) and (iv) DVB, as security trustee (the “Security Trustee”) and as
facility agent, a conformed copy of the Amended Loan Agreement without schedules
or exhibits, other than Schedule 1 attached thereto as Exhibit B;

3



--------------------------------------------------------------------------------



 



          E. The Amended Loan Agreement represents, among other things, an
amendment, restatement, renewal, extension and modification of the Loan (as such
term is defined in the Original Loan Agreement);
          F. Pursuant to the Amended Loan Agreement the Lenders have agreed to
provide the Owner a secured term facility in an aggregate principal amount of up
to Eighty Five Million Dollars ($85,000,000) (the “Facility”) and each of the
Lenders have appointed DVB as agent and security trustee on their behalf with
regard to, inter alia, the security conferred on such Lenders pursuant to the
Amended Loan Agreement, the Note (as hereinafter defined) and the Security
Documents (as defined in the Amended Loan Agreement);
          G. The obligation of the Owner to repay the Facility under the Amended
Loan Agreement is evidenced by a promissory note dated July 1, 2008 from the
Owner to the order of the Security Trustee (the “Note”), a copy of the form of
the Note being attached hereto as Exhibit C. The Facility, and interest, fees
and commissions thereon are to be repaid or paid, as the case may be, as
provided in the Amended Loan Agreement.
          H. Each of the Owner and the Mortgagee desires to amend the Fleet
Mortgage in accordance with the terms set forth herein
          NOW, THEREFORE, in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Owner and the Mortgagee hereby agree as follows:
          Section 1. Definitions. Unless otherwise defined herein, terms defined
in the Amended Loan Agreement shall have the same meaning when used herein.
          Section 2. Grant of Mortgage. In order to secure the payment of the
Obligations and to secure the performance and observance of and compliance with
the covenants, terms and conditions contained in the Amended Loan Agreement, the
Note, the Fleet Mortgage, as amended hereby, and the other Security Documents
contained, the Owner has granted, conveyed and mortgaged and does by these
presents grant, convey and mortgage to and in favor of the Mortgagee, its
successors and assigns, the whole of the Vessels TO HAVE AND TO HOLD the same
unto the Mortgagee, its successors and assigns, forever, upon the terms set
forth in the Fleet Mortgage, as amended hereby, for the enforcement of the
payment of the Obligations and to secure the performance and observance of and
compliance with the covenants, terms and conditions contained in the Fleet
Mortgage, as amended hereby
PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Mortgagee,
its respective successors and assigns, the Obligations as and when the same
shall become due and payable in accordance with the terms of the Mortgage, as
amended hereby, the Amended Loan Agreement, the Note and the other Security
Documents and shall perform, observe and comply with all and singular of the
covenants, terms and conditions in this Fleet Mortgage, as amended hereby, the
Amended Loan Agreement, the Note and the other Security Documents contained to
be performed, observed or complied with by and on the part of the Owner or its
successors or assigns, all without delay or fraud and according to the true
intent and meaning hereof and thereof, then,

4



--------------------------------------------------------------------------------



 



these presents and the rights of the Mortgagee under this Fleet Mortgage shall
cease and determine and, in such event, the Mortgagee agrees by accepting this
Fleet Mortgage, at the expense of the Owner, to execute all such documents as
the Owner may reasonably require to discharge this Fleet Mortgage under the laws
of the United States of America; otherwise to be and remain in full force and
effect.
          Section 3. Amendments to Fleet Mortgage. The terms and conditions of
the Fleet Mortgage shall be amended and restated in its entirety in the form
attached hereto as Exhibit A.
          Section 4. Filing with NVDC. his Mortgage Amendment shall be recorded
with the National Vessel Documentation Center, at the expense of the Owner, and
the Owner will cause to be placed on board each Vessel a duly certified copy of
this Mortgage Amendment.
          Section 5. Recording of Mortgage Amendment. For the purpose of
recording this Mortgage Amendment the total amount of the Fleet Mortgage as
amended by this Mortgage Amendment, is Eighty Five Million United States Dollars
(U.S.$85,000,000) (exclusive of interest, expenses and fees) and interest and
performance of mortgage covenants. The discharge amount is the same as the total
amount and there is no separate discharge amount for the Vessel. It is not
intended that the Mortgage, as amended by this Mortgage Amendment, shall include
property other than the Vessel, and it shall not include property other than the
Vessel as the term “vessel” is used in Subsection (c)(2) of Section 31322 of
Title 46 United States Code, as amended. Notwithstanding the foregoing, for
property other than the Vessel, if any should be determined to be covered by the
Mortgage, as amended by this Mortgage Amendment, the discharge amount is zero
point zero one percent (0.01%) of the total amount.
          Section 6. Counterparts. This Mortgage Amendment may be executed in as
many counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.
          Section 7. Headings. In this Mortgage Amendment, Section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Mortgage Amendment.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Mortgage
Amendment to be executed and delivered by their respective duly authorized
officers or attorneys-in-fact on the date first above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:   /s/ Bruce A. Streeter         Name:   Bruce A. Streeter       
Title:   Chairman and CEO        MORTGAGEE:
DVB BANK NV,
as Security Trustee
      By:   /s/ Matthew Cooley         Name:   Matthew Cooley        Title:  
Attorney-in-Fact     

 